DETAILED ACTION
This office action is in response to the amendment filed on 2/10/2021 in which claims 1-15 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
“wherein the ProSe code is received from a network device providing a ProSe function”
Kuo [0050] describes the UE-specific information used for restricted ProSe discovery could be a specific bit string or a temporary UE identity which is allocated by the network
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that the UE specific information is from a network device and because the UE specific information is for ProSe implementation the network device can be understood to have a ProSe function in order to implement ProSe related methods. 
 	Liao also describes the ProSe code being received from a network device providing a ProSe function in [0039] 
the network node (e.g., a ProSe function of an announcing UE) may transmit an update message for updating a ProSe Application Code to a ProSe function (e.g., of a monitoring UE),



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US20140148201A1) in view of Flaks et al. (US20080313703A1).
As to claims 1 and 11, Kuo teaches a first wireless transmit/receive unit (WTRU) configured to permit restricted discovery of a proximity services (ProSe) application by at least a second WTRU, the first WTRU comprising: ([0047] and fig. 5 describes a UE fulfilling a restricted prose discovery with a second UE based on the first UE being friends with the second UE)
a transceiver; and ([0027] fig. 3 shows a UE with a transceiver 314)
a processor, ([0027] fig. 3 shows a UE with a processor 308)
wherein the transceiver is configured to announce a ProSe code associated with the ProSe application over a radio interface; and ([0050] a code (UE specific information) is included in a proximity detection signal that is generated and sent in order to permit restricted prose discovery for the prose application running on the UE [0047] see figure 5 steps 520 and 525)
wherein the ProSe code is received from a network device providing a ProSe function (Kuo [0050] describes the UE-specific information used for restricted ProSe discovery could be a specific bit string or a temporary UE identity which is allocated by the network) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that the UE specific information is from a network device and because the UE specific information is for ProSe implementation the network device can be understood to have a ProSe function in order to implement ProSe related methods. 
But does not specifically teach:
the transceiver is further configured to send an indication revoking the restricted discovery of the ProSe application for the second WTRU.
However Flaks teaches the transceiver is further configured to send an indication revoking the restricted discovery of the ProSe application for the second ([0036] an access control list may be updated by the owner of the content to grant access to content or revoke access to content. [0039] the granted access may be revoked by the owner of the content by sending a revocation request to the revocation component 317 which may modify the access rights in the store 335)
Combining the access method of Flaks with the restricted discovery method of Kuo the user can grant or revoke access/discovery to the prose application of the first UE from the second UE by sending an indication to a prose server.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the restricted discovery method of Kuo with the access method of Flaks in order to provide access and security for application content. 

As to claims 2 and 12, Kuo in view of Flaks teaches the WTRU of claim 1, wherein the ProSe application is running on the WTRU.  (Kuo [0047] the application is running on the UE)
As to claims 3 and 13, Kuo in view of Flaks teaches the WTRU of claim 1, wherein the indication revoking the restricted discovery of the ProSe application for the second WTRU includes an identity of the second WTRU. (Flaks [0036] the ACL includes a list of users that have access and the owner can add or delete users from the list. It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention that in order to delete a specific user and not all of the users the identity of the specific user has to be indicated in the revocation request.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the restricted discovery method of Kuo with the access method of Flaks in order to provide access and security for application content. 
As to claims 4 and 14, Kuo in view of Flaks teaches the WTRU of claim 1, wherein the indication revoking the restricted discovery of the ProSe application for the second WTRU further revokes restricted discovery of the ProSe application for a third WTRU. (Flaks [0036] the ACL includes a list of users that have access and the owner can add or delete users from the list. It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention that in order to delete specific users and not all of the users the identities of the specific users have to be indicated in the revocation request.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the restricted discovery method of Kuo with the access method of Flaks in order to provide access and security for application content. 

Claims 5 and 15,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Flaks as applied to claims 1 and 11 above, and further in view of Lehtovirta et al. (US20160302062A1).
As to claims 5 and 15, Kuo in view of Flaks teaches the WTRU of claim 1, 
But does not specifically teach:
wherein the radio interface is a PC5.
However Lehtovirta teaches wherein the radio interface is a PC5.    ([0059] Step 103a. If the request is successful and is provided with ProSe Application Code then the Announcing WD starts announcing on the PC5 interface.)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the restricted discovery method of Kuo in view of Flaks with the PC5 interface of Lehtovirta in order to perform device to device discovery.

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Lehtovirta and Liao (US20160080925A1). 
As to claim 6, Kuo teaches a first wireless transmit/receive unit (WTRU) permitted to perform restricted discovery of a proximity services (ProSe) application on a second WTRU, the first WTRU comprising: ([0047] and fig. 5 describes a UE fulfilling a restricted prose discovery with a second UE based on the first UE being friends with the second UE)
a transceiver; and ([0027] fig. 3 shows a UE with a transceiver 314)
a processor, ([0027] fig. 3 shows a UE with a processor 308)
But does not specifically teach:
wherein the transceiver is configured to monitor, over a radio interface, for a first ProSe code associated with the ProSe application using an associated first discovery filter; and 

However Lehtovirta teaches wherein the transceiver is configured to monitor, over a radio interface, for a first ProSe code associated with the ProSe application using an associated first discovery filter; and ([0062] Step 103b. If the request is successful and the Monitoring WD is provided with a Discovery Filter consisting of ProSe Application Code(s) or mask(s) it starts monitoring for these ProSe Application Codes on the PC5 interface.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the restricted discovery method of Kuo with the PC5 interface of Lehtovirta in order to perform device to device discovery.
But Kuo in view of Lehtovirta does not specifically teach:
the transceiver is further configured to receive, from a network device providing a ProSe function, an update message including an indication of discovery filters to be revoked.
However Liao teaches the transceiver is further configured to receive, from a network device providing a ProSe function, an update message including an indication of discovery filters to be revoked. ([0054] Note that a ProSe function, in a network node [0039], may transmit a discovery request update message to a UE (e.g., announcing UE or monitoring UE) to update or revoke a ProSe Application code, a validity timer or a discovery filter.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the discovery method of Kuo in view of Lehtovirta with the discovery method of Liao in order to perform device to device direct discovery and reduce power consumption of the monitoring UE.
As to claim 7, Kuo in view of Lehtovirta and Liao teaches the WTRU of claim 6, wherein the indication of discovery filters to be revoked identifies the first discovery filter and (Liao [0054] The ProSe function may only include the discovery filter ID to revoke the discovery filter.)
the transceiver is further configured to discontinue monitoring for the first ProSe Code based on the received update message. (Liao [0030] the monitoring UE may receive a discovery update message from a ProSe function, that is, the ProSe function may notify the monitoring UE to stop monitoring the ProSe Application Code included in the discovery filter. As a result, power consumption of the monitoring UE can be reduced. [0032] In one example, the monitoring UE may delete the discovery filter)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the discovery method of Kuo in view of Lehtovirta with the discovery method of Liao in order to perform device to device direct discovery and reduce power consumption of the monitoring UE.

As to claim 8, Kuo in view of Lehtovirta and Liao teaches the WTRU of claim 6, wherein the processor is configured to discard the first ProSe code based on the update message. (Liao [0032] In one example, the monitoring UE may delete the discovery filter, to stop performing the direct discovery. In one example, the monitoring UE may replace the discovery filter with another discovery filter including another ProSe Application Code.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the discovery method of Kuo in view of Lehtovirta with the discovery method of Liao in order to perform device to device direct discovery and reduce power consumption of the monitoring UE.
As to claim 9, Kuo in view of Lehtovirta and Liao teaches the WTRU of claim 6, wherein the update message includes a list of discovery filters, wherein the list of discovery filters does not include the first discovery filter. (Liao [0054] The ProSe function may include new Discovery filter(s) and the discovery entry ID to replace old discovery filter(s).)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the discovery method of Kuo in view of Lehtovirta with the discovery method of Liao in order to perform device to device direct discovery and reduce power consumption of the monitoring UE.
As to claim 10, Kuo in view of Lehtovirta in view of Liao teaches the WTRU of claim 6, wherein the radio interface is a PC5. (Lehtovirta [0062] Step 103b. If the request is successful and the Monitoring WD is provided with a Discovery Filter consisting of ProSe Application Code(s) or mask(s) it starts monitoring for these ProSe Application Codes on the PC5 interface.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the restricted discovery method of Kuo in view of Flaks with the PC5 interface of Lehtovirta in order to perform device to device discovery.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gustafsson et al. (US20160119769A1) [0038] the discovery methods described herein which are run between the ProSe functions 303 in the wireless devices 301 and ProSe Network, NW, function 308 in the network node 305. [0067] the ProSe NW Function 308 in the network node 305 assigns a temporary expression code to the ProSe user x 315x that the ProSe user x 315x will broadcast in order to be discoverable by other ProSe users..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Elton Williams/Examiner, Art Unit 2465